DETAILED ACTION

This office action is a response to the amendment filed on 12/23/2020. Claims 1, 3-8, 10-15 and 17-20 are pending.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1, 3-8, 10-15 and 17-20 (renumbered as 1-17) are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's amendment filed on 12/23/2020 have overcome the current rejections. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims.
Claimed invention is directed to a method for receiving a set of radio resource control (RRC) parameters comprising a measurement object from a base station, and identifying a modulo value for synchronization signals and physical broadcast channel (SS/PBCH) blocks and a bitmap indicating indices of the SS/PBCH blocks based on the measurement object. The method identifies a set of SS/PBCH block locations based on the modulo value and radio resource management (RRM) measurement is performed based on the identified set of SS/PBCH block locations.
Prior art reference Yokomakura discloses that a terminal measures parameters such as RSRP and RSRQ based on synchronization signal which can be indicated by RRC signaling. The terminal assumes time positions based on the bits for the synchronization blocks presented by using the bitmap. 
Prior art reference Nokia discloses regarding configuring SS block RSSI measurements such that an ending symbol value could be selected so that the UE measures up to a certain point in the slot. This allows latter part of the slot to be flexibly used for DL or UL data or for SS block transmission without affecting the RSSI measurement.
 However, prior art on record does not disclose the claimed features of determining whether to perform RRM measurement on the SS/PBCH block locations based on an index of the SS/PBCH block location after performing a modulo operation based on modulo value being same or different as one of the indices of SS/PBCH blocks in the bitmap of indices. 
Claims 1, 8, 15 and their dependent thereof are allowable because the closest prior art, either alone, or in combination, fails to anticipate or render obvious the above mentioned features of determining whether to perform RRM measurement on the identified set of SS/PBCH block locations, wherein the RRM measurement is performed on an SS/PBCH block location of the set of SS/PBCH block locations, if an index of the SS/PBCH block location after performing a modulo operation based on the identified at least one modulo value is the same as one of the indices of SS/PBCH blocks indicated by the at least one bitmap, or the RRM measurement is not performed on the SS/PBCH block location of the set of SS/PBCH block locations, if an index of the SS/PBCH block location after performing the modulo operation based on the identified at least one modulo value is not the same as one of the indices of SS/PBCH blocks indicated by the at least one bitmap; in combination with all other limitations in the claims as defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAUMIT SHAH/Primary Examiner, Art Unit 2414